IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Case No. 3:07cr62(2)
Plaintiff,
JUDGE WALTER H. RICE
vs.
KURT STRODE,
Defendant.

ORDER LIFTING FEDERAL DETAINER AND PLACING DETAINER BACK
ON DEFENDANT AT CONCLUSION OF STATE MATTER

Pursuant to the record made in on the telephone conference of J anuary 17, 2019, the federal
detainer in this matter is hereby lifted to allow defendant to address his state charge. Once released
to state custody, the Court will place a detainer on defendant in order that he may be held upon the

conclusion of his state charges in order to address the charges in this matter.

Janua:y 28, 2019 L/z'\/ ’7%©

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:
Counsel of record
United States Marshal

